Case 1:19-cv-00882-JPH-MPB Document 226 Filed 08/23/21 Page 1 of 2 PageID #: 2215




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 VIRGIL GRIFFIN,                                        )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )      No. 1:19-cv-00882-JPH-MPB
                                                        )
 C. EVANS, et al.                                       )
                                                        )
                               Defendants.              )

                    Order Denying Motion to Transfer Case to Another Judge

         Plaintiff, Virgil Griffin, has filed a motion asking that this case be transferred to another

  judge due to the delay in ruling on the pending motions for summary judgment. Dkt. 224. This

  motion is understood to be a motion to recuse.

         As applicable here, a federal judge must recuse himself in two situations: (1) "in any

  proceeding in which his impartiality might reasonably be questioned"; or (2) in any proceeding

  "[w]here he has a personal bias or prejudice concerning a party[] or personal knowledge of

  disputed evidentiary facts concerning the proceeding." 28 U.S.C. § 455(a), (b)(1). Mr. Griffin's

  concerns about the delay in resolving the motions for summary judgment implicate neither of these

  situations. Thus, his motion to transfer case to another judge, dkt. [224], is denied.

  SO ORDERED.

  Date: 8/23/2021




                                                    1
Case 1:19-cv-00882-JPH-MPB Document 226 Filed 08/23/21 Page 2 of 2 PageID #: 2216




  Distribution:

  VIRGIL GRIFFIN
  998996
  PENDLETON - CF
  PENDLETON CORRECTIONAL FACILITY
  Electronic Service Participant – Court Only

  Brandyn Lee Arnold
  INDIANA ATTORNEY GENERAL
  brandyn.arnold@atg.in.gov

  Douglass R. Bitner
  KATZ KORIN CUNNINGHAM, P.C.
  dbitner@kkclegal.com

  Rachel D. Johnson
  KATZ KORIN CUNNINGHAM, P.C.
  rjohnson@kkclegal.com




                                                2
